DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims1 and 3-14 are pending.
Claim 2 is cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eustace P. Isidore (Reg. 56,104) on March 12, 2021.

The application has been amended as follows: 1. 	(Currently amended) A method comprising:
	detecting, via a respective velocity sensor, a velocity of at least one of (i) movement of a velocity cooled (VC) mobile data center (MDC) and (ii) ram air moving into the VC MDC;
	comparing the detected velocity to an outside air cooling threshold velocity;
in response to the detected velocity being below the outside air cooling threshold velocity, selecting a first power cap, having a first power cap value, based in part on the detected velocity being below the outside air cooling threshold velocity; 
	in response to the detected velocity being at or above the outside air cooling threshold velocity, selecting a second power cap, having a second power cap value, based in part on the detected velocity being at or above the outside air cooling threshold velocity, the second power cap value being greater than the first power cap value; and
	applying, by a management information handling system (IHS), a power cap for all power consuming components of the VC MDC based, in part, on the detected velocity of the VC MDC compared with the outside air cooling threshold velocity, wherein the management IHS implements power capping to conserve available onboard power for IT equipment processing, based on availability of ram air cooling to support heat removal from the operating IT equipment. 

2. 	(Canceled) 

3. 	(Currently amended)	The method of claim [[2]]1, wherein selecting the first power cap value further comprises:
	allocating a first block of available power within the first power cap to operation of a secondary air source; and
	allocating a second block of available power within the first power cap to operation of Information Technology (IT) equipment, the IT equipment comprising at least one information handling system.

4. 	(Currently amended)	The method of claim [[2]]1, wherein selecting the second power cap value further comprises:
	allocating up to a maximum available power within the second power cap to operation of Information Technology (IT) equipment, the IT equipment comprising at least one information handling system, wherein the management IHS increases the second power cap value based on the amount of cooling air flow and a resulting effect on an ambient temperature within the IT compartment.


6. 	(Currently amended) The method of claim 1, further comprising:
	determining whether the VC MDC is operating in a hybrid cooling mode that includes powering a secondary cooling source; and
	in response to determining that VC MDC is operating in the hybrid cooling mode, selecting a low power cap value to apply to IT equipment operation, and allocating a portion of available power to power the secondary cooling source.


9. 	( currently amended) A velocity cooled (VC) mobile data center (MDC) comprising:
	a volumetric container having a plurality of exterior walls, with a first 
at least one heat generating information technology (IT) equipment positioned within the IT compartment, the IT equipment comprising at least one IHS;
a ram air based cooling subsystem comprising an air intake design that utilizes dynamic air pressure created by vehicle motion to increase a static air pressure inside the VC MDC and provides a flow of ram air to cool the IT equipment when the VC MDC is moving; 
at least one air handling unit (AHU) located within a second compartment of the container, the at least one AHU being configurable to selectively operate in one of a standby mode and an active mode, the active mode ranging from a first active mode providing minimal airflow to a second active mode providing a maximum airflow, the AHU selected to operate in the active mode based on an amount of cooling air being ingested by the ram air based cooling subsystem; 
at least one velocity transducer located inside an IT chamber of the VC MDC to measure a velocity of the ram air; and
	a management IHS that controls the operation of the IT equipment and the at least one AHU based in part on a measured velocity of at least one of (i) movement of the VC MDC and (ii) the ram air moving into the VC MDC, the management IHS configured with power allocation control firmware that enables the management IHS to:
		compare the detected velocity to an outside air cooling threshold velocity;
in response to the detected velocity being below the outside air cooling threshold velocity, select a first power cap, having a first power cap value, based in part on the detected velocity being below the outside air cooling threshold velocity;  
		in response to the detected velocity being at or above the outside air cooling threshold velocity, select a second power cap, having a second power cap value, based in part on the detected velocity being at or above the outside air cooling threshold velocity, the second power cap value being greater than the first power cap value; and
		implement power capping to conserve available onboard power for IT equipment processing, based on availability of ram air cooling to support heat removal from the operating IT equipment as determined by the measured velocity of the ram air.

10. 	(currently amended)	The VC MDC of claim 9, 
	
	
	


11. 	(original)	The VC MDC of claim 10, wherein in selecting the first power cap value, the firmware further configures the management IHS to:
	allocate a first block of available power within the first power cap to operation of a secondary air source; and
	allocate a second block of available power within the first power cap to operation of Information Technology (IT) equipment, the IT equipment comprising at least one information handling system.

12. 	(original)	The VC MDC of claim 10, wherein in selecting the first power cap value, the firmware further configures the management IHS to:
	allocate up to a maximum available power within the second power cap to operation of Information Technology (IT) equipment, the IT equipment comprising at least one information handling system, wherein the management IHS increases the second power cap value based on the amount of cooling air flow and a resulting effect on an ambient temperature within the IT compartment, wherein the second power cap value correlates to a highest power cap value supported by an amount of outside air cooling being provided by ingestion of ram air.



14. 	(New) The method of claim 1, further comprising: measuring the velocity of the ram air entering a chamber of the VC MDC; and applying the power capping based on the measured velocity.



Allowable Subject Matter
Claims 1 and 3-14 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1 and 3-14 are allowed.
The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 03/03/2021 and interview on 03/12/2021 are persuasive,  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Primary Examiner, Art Unit 2119